Two judgments of the County Court, Westchester County, one as to defendant Lazarus and the other as to defendant Fucella, both rendered September 11, 1970, and *834order of the same court, dated December 30, 1969, affirmed. No opinion. Appeal by defendant Carroll from another judgment of the above-mentioned court, rendered September 11, 1970, and from the above-mentioned order, dismissed. Defendant Carroll died pending the appeal; therefore the entire criminal prosecution against him abated by reason thereof (People v. Mintz, 20 N Y 2d 753, 770). Munder, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.